UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-2396



RUDOLPH S. PAPESH,

                                            Plaintiff - Appellant,

          versus

R. REX BROOKSHIRE, II, Maryland Worker's Com-
pensation Commission Director of Administra-
tion; CHARLES J. KRYSIAK, Maryland Worker's
Compensation Commission Chairman; STEPHEN
ROSENBAUM, Maryland Worker's Compensation
Commission Commissioner; MELVIN HIRSHMAN,
Attorney Grievance Commission of Maryland Bar
Counsel; WILLIAM B. BOKEL, JR., Insurance
Fraud Unit Corporal-MSP; THOMAS V. MIKE
MILLER, JR., President, Senate of Maryland;
WILLIAM DONALD SCHAEFER, Past Governor; STATE
OF MARYLAND,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William M. Nickerson, District Judge.
(CA-95-1984-WMN)


Submitted:   February 13, 1997         Decided:     February 25, 1997

Before WIDENER and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.
Rudolph S. Papesh, Appellant Pro Se. Lucy Adams Cardwell, OFFICE
OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellant appeals the district court's order granting Defen-

dants' motion to dismiss his civil action in which he sought

damages for alleged constitutional violations in the course of

workers' compensation proceedings. We have reviewed the record and

the district court's opinion and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court. Papesh v.
Brookshire, No. CA-95-1984-WMN (D. Md. Sept. 3, 1996). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument
would not aid the decisional process.




                                                          AFFIRMED




                                2